DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, 8, 10, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahlsten et al (US 2018/0157908 A1).
In regard to claims 1 and 15, Sahlsten et al discloses a head-mounted display device, and corresponding method, for providing augmented reality contents to a wearer (page 2, sections [0029-0032] & page 3, section [0039]), the device comprising: an eye tracker configured to determine a position of a pupil of an eye of the wearer (page 2, section [0037]); a light projector configured to project light for rendering images based at least on the augmented reality contents (page 8, section [0073], re: context and focus images); a beam steerer configured to change a direction of the light from the light projector based on the position of the pupil; and a combiner configured to combine the light from the light projector and light from an outside of the head-mounted display device for providing an overlap of the rendered image and a real image that corresponds to the light from the outside of the head-mounted display device, wherein: the beam steerer is mechanically coupled with the combiner to rotate or translate the combiner so that the light from the light projector impinges on different locations on the combiner, thereby changing the direction of the light from the light projector (page 6, section [0063], re: optical combiner rotated by means of actuator).  
Regarding claims 4 and 18, Sahlsten et al discloses wherein: the combiner does not include a grating coupled with a waveguide (page 8, section [0073]).  
Regarding claim 8, Sahlsten et al discloses wherein: the beam steerer includes one or more actuators (page 6, section [0063]).  

Regarding claim 11, Sahlsten et al discloses wherein: the eye tracker includes one or more of: a pupil image tracker, a retinal reflex tracker, a depth sensor, or a glint tracker (page 8, sections [0076-0078]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlsten et al.
Regarding claims 2, 3, 16, and 17, Sahlsten et al discloses wherein the light projector is configured to project the light to an eye (page 2, sections [0033-0034]), but 
It would have been an obvious matter of design choice for the projected area to be within the claimed size ranges since applicant has not disclosed that they solve any stated problem or is for any particular purpose and it is well within the skill of one of ordinary skill in the art to adjust the size of a projected light beam to meet specific focusing criteria.
Regarding claims 5- 7, 19 and 20, Sahlsten et al discloses as set forth above, but does not specifically disclose wherein the light projector includes one or more of: a spatial light modulator or a scanning mirror projector or is coupled with one or more adjustable focus lenses or an aperture and one or more lenses.     
Examiner takes official notice that it is well known in the art of light projectors to include a spatial light modulator or scanning mirror projector for guiding beam direction and to comprise an adjustable focus lens for accounting for different path lengths during focusing or an aperture for controlling the amount of light that is projected.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the light projector of Sahlsten et al to include one or more of: a spatial light modulator or a scanning mirror projector or is coupled with one or more adjustable focus lenses or an aperture and one or more lenses since it is well known in the art for light projectors to include a spatial light modulator or scanning mirror projector for guiding beam direction and to comprise an adjustable focus lens for accounting for different .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlsten et al as applied to claim 1 above, and further in view of Cakmakci et al (US 9,341,850 B1).
Regarding claim 9, Sahlsten et al discloses as set forth above, but does not specifically disclose wherein the combiner includes one or more of: a Fresnel combiner, a pancake combiner, an ellipsoidal mirror, one or more tunable waveguides, or a holographic combiner.
Within the same field of endeavor, Cakmakci et al teaches that it is well known in the art of head mounted displays for combiners to comprise beam splitters and holographic combiners to enable users to view a display image without having to look away from his usual viewpoint (column 1, lines 13-29).  Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made for the combiner of Sahlsten et al to include one or more of: a Fresnel combiner, a pancake combiner, an ellipsoidal mirror, one or more tunable waveguides, or a holographic combiner since Cakmakci et al teaches that it is well known in the art of head mounted displays for combiners to comprise beam splitters and holographic combiners to enable users to view a display image without having to look away from his usual viewpoint.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 13, 2021